Wyly, J.
This is a suit against the defendant to recover the State taxes for 1869 on “ a lot of ground forming the corner of St. Charles and Julia streets, measuring 108 by 160 feet, in square No. 217, bounded by St. Charles, Julia, Carondelet and St. Joseph streets. ’ ,
The answer is that the defendant is not the owner of the lot of ground described in the petition; that said lot belongs, and for forty years has belonged to the “Poydras Female Orphan Asylum,” and is by law exempt from taxation; that on or about the thirty-first day of March, *4461859, the said Poydras Female Orphan Asylum, by notarial act, leased the said lot of ground to the defendant for the term of fifty years, and that there was no stipulation that the defendant shall pay the taxes or other real charges on said lot, and by the express terms of article 2672 of the Civil Code, the lessor, and not the lessee, must bear all the real charges and taxes upon the thing leased. The court gave judgment lor the defendant, and the plaintiff lias appealed.
We do not find a note of evidence in the record, or that any evidence whatever was introduced to support the demand of the plaintiff. We find, however, in the record the contract of lease from the “ Poydras Female Asylum” to the defendant. Whether it was received in evidence or not, we are not informed by the record.
We see no reason to disturb the judgment appealed from-
Judgment affirmed.
Rehearing refused.